Citation Nr: 1529355	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of service connection for diabetes mellitus type II.  


FINDING OF FACT

In a June 2015 written communication, the Veteran withdrew his appeal concerning whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a June 2015 written communication, the Veteran stated that he wished to withdraw his pending appeal of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II is dismissed.  


ORDER

The appeal concerning the issue of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II is dismissed.  




____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


